DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-19, 24, 26, 31 and 33 are canceled in view of applicant’s response filed 11/5/2020.  Therefore, claims 20-23, 25, 27-30, 32 and 34-36 are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-23, 25, 27-28, 30, 32 and 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshima et al. US 6,858,098(Oshima), and further in view of McCormick et al. US 2009/0266450 A1(McCormick).
Oshima teaches a method of applying a trivalent Cr conversion coating using a trivalent Cr conversion coating composition comprising 0.2-5g/l Cr(III) ions, 0.2-10g/l Co, 0.1-50g/l phosphoric acid, 1-30g/l citric or tartaric acid, wherein the pH of the solution is 0.5-4(col. 4 line 3- col. 5 line 4).
Regarding claims 20, 25, 27, 30, 32 and 34, Oshima does not explicitly teach the types of hexavalent Cr generation suppressing agent as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the technique of providing trivalent Cr ions by reduction of hexavalent Cr using reductants such as tannic acid as taught by McCormick into the method of Oshima in order to save cost as taught by McCormick.
Additionally, the component concentrations in the coating composition of Oshima in view of McCormick overlap the claimed component concentrations.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  The selection of claimed component concentrations from the teachings of Oshima in view of McCormick would have been obvious to one of ordinary skill in the art since Oshima in view of McCormick teach the same utility in its component concentrations. 
Furthermore, the claimed amount of hexavalent Cr suppressing agent is a result effective variable that affects the amount of hexavalent Cr in the coating solution.  McCormick also teaches that suitable amount of reductant can be readily calculated by those skilled in the art[0027].  Therefore, it would have been well within the skills of an ordinary artisan have arrived at the claimed amount of hexavalent Cr suppressing agent via routine optimization in order to reduce or eliminate the presence of hexavalent Cr.  
Regarding claims 21-22, Oshima teaches a conversion film having trivalent chromium present in the amount of approximately 0.6mg/dm2, which is equivalent to 6µg/cm2 (Ex. 10, Table 6). (Given a Zn content, calculate the Cr content from the ratio).  2, which is equivalent to 3.4 µg/cm2 (Ex. 10, Table 6). (Given a Zn and Cr content, calculate the Co content from the ratios).  
Regarding claim 23, Oshima further teaches Co improves the corrosion resistance in the resulting conversion coating(col. 4 lines 45-51), i.e. result effective variable.  Therefore, it would have been well within the skills of an ordinary artisan to have arrived at the claimed Co amount via routine optimization in order to achieve desired corrosion resistance.
Regarding claims 28 and 35, although the examples of Oshima include nitric acid, the presence of nitrogen is not mandatory in the conversion coating solution of Oshima based on its broadest teaching scope because Oshima teaches other inorganic acids such as hydrochloric and sulfuric acids are also suitable).
Claims 29 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oshima in view of McCormick, and further in view of Yamamoto et al. US 2007/0023104 (Yamamoto).
The teachings of Oshima in view of McCormick are discussed in section 4 above.  However, Oshima in view of McCormick do not explicitly teach the claimed quinoline compound.  
Yamamoto teaches a trivalent chromium treatment solution that additionally contains quinoline[0021].  This addition reduces the overall coefficient of friction in the resulting chemical conversion film [0018].  
Therefore, it would have been obvious at the time of invention for one of ordinary skill in the art to add a quinoline compound as taught by Yamamoto to the chemical .
Response to Arguments
Applicant’s arguments in the remarks filed 11/5/2020 have been considered but they are not persuasive.
In the remarks, applicant argues that McCormick does not teach that tannic acid can suppress generation of hexavalent Cr generated in the trivalent Cr conversion coating film.  Applicant further argues that the Examiner does failed to fully appreciate Applicant’s invention because Oshima in view of McCormick do not teaches suppression of hexavalent Cr generated in the Cr(III) coating film.
The examiner does not find applicant’s argument convincing because McCormick teaches that tannic acid reduces hexavalent Cr to trivalent Cr.  When incorporating the tannic acid of McCormick into the coating composition of Oshima, one of ordinary skill in the art would have expected that any hexavalent Cr ions generated in the coating process would have been reduced to trivalent Cr ions due to the presence of tannic acid, thereby, suppressing the formation of hexavalent Cr in the coating film.  
Applicant further argues that Yamamoto does not remedy the deficiency of Oshima in view of McCormick because Yamamoto does not teach the claimed hexavalent Cr generation suppressing agent.
The examiner maintains that the combined teaching of Oshima and McCormick teaches the presence of tannic acid in a Cr(III) conversion coating solution.  In addition for the reason set forth above, the ability of tannic acid to suppress the formation of hexavalent Cr in the coating solution is an inherently property of tannic acid.  Since the coating composition of Oshima in view of McCormick and Yamamoto comprises tannic acid, one of ordinary skill in the art would have expected that the tannic acid to suppress the formation of Cr(VI) as claimed, absent persuasive evidence to the contrary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733